Citation Nr: 0407125	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  03-15 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cerebrovascular accident (stroke), claimed as residuals of 
cold injury.

2.  Entitlement to service connection for a skin condition, 
claimed as residuals of cold injury.

3.  Entitlement to service connection for arthritis, claimed 
as residuals of cold injury.

4.  Entitlement to service connection for a circulatory 
disorder, claimed as residuals of cold injury.

5.  Entitlement t service connection for a lung disorder, 
claimed as residuals of cold injury.

6.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.

7.  Entitlement to an increased disability rating for 
service-connected residuals of cold injury, left foot, 
currently evaluated as 20 percent disabling.

8.  Entitlement to an increased disability rating for 
service-connected residuals of cold injury, right foot, 
currently evaluated as 20 percent disabling.

9.  Entitlement to an increased disability rating for 
service-connected residuals of cold injury left hand, 
currently evaluated as 10 percent disabling.

10.  Entitlement to an increased disability rating for 
service-connected residuals of cold injury, right hand, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from August 1949 to 
September 1958.  Combat service in Korea is indicated by the 
record.

The veteran filed an initial claim to entitlement to service 
connection in March 2001.  This case comes to the Board of 
Veterans' Appeals (the Board) on appeal from a June 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  In that 
decision, the RO granted service connection for PTSD and for 
cold injury residuals of the hands and feet.  The veteran 
disagreed with the assigned disability ratings.  The RO 
denied service connection for a number of other disabilities, 
and the veteran has disagreed with those denials. 

An issue previously on appeal, entitlement to service 
connection for coronary artery disease, was granted by the RO 
in an October 2003 rating decision.  Since the claim was 
granted, the appeal as to that issue has become moot.  The 
veteran has not, to the Board's knowledge, expressed 
dissatisfaction with that decision.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection].

Based on the veteran's request, a personal hearing was 
scheduled for the veteran before a Veterans Law Judge (VLJ) 
at the RO on November 3, 2003.  However, on October 31, 2003 
the veteran canceled the scheduled hearing.  He has not since 
made a request for another hearing.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

After having reviewed the veteran's VA claims folder, and for 
reasons stated immediately below, the Board believes that a 
remand is necessary.

The Board initially notes that in August 2003, the RO awarded 
the veteran a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities (TDIU).  He is therefore now receiving VA 
disability compensation benefits at the 100 percent level.  
Such award of TDIU does not automatically moot the issues on 
appeal.  However, the Board observes that the veteran does 
not appear to have contacted the RO since the grant of TDIU, 
except to withdraw his request for a hearing before a VLJ.  
Accordingly, the veteran should be contacted through his 
representative and asked whether he wishes to withdraw all or 
part of his appeal in light of the grant of TDIU. 

The veteran alleged in his June 2003 substantive appeal that 
there are additional treatment records available from the 
Oklahoma City VA Medical Center (VAMC).  VA has an obligation 
to obtain these records or confirm their unavailability.  
See 38 C.F.R. § 3.159(c)(2) & (3) (2003); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the veteran 
through his accredited representative and 
ascertain whether he wishes to continue 
with his appeal, or any part of it, in 
light of the recent grant of TDIU.

2.  If the veteran wishes to pursue the 
appeal, or any part of it, VBA must 
review the claims file and ensure that 
all appropriate notification and 
development action is completed.  In 
particular, VBA contact the Oklahoma City 
VAMC for the purpose of obtaining copies 
of all medical reports that this facility 
has in its possession pertaining to 
treatment provided to the veteran since 
April 2001.  If additional medical 
evidence is identified which is pertinent 
to the veteran's claims, reasonable 
efforts should be made to secure such 
evidence and associate it with the 
veteran's VA claims folder.

3.  Thereafter, VBA should readjudicate 
any issues remaining on appeal.  If any 
benefits sought on appeal remain denied, 
the VBA should provide the veteran and 
his representative a supplemental 
statement of the case and allow an 
appropriate period of time for response.

Thereafter, the case should be returned to the Board, if it 
is otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, mandates 
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


